DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach that the plurality of first light spots is sequentially emitted in the adjusted emission directions corresponding to the plurality of angles respectively, wherein the first light spot is projected onto a surface of an object at one of the plurality of angles to form a plurality of reflection points, a plurality of reflected light rays reflected from the plurality of reflection points forms a corresponding one of a plurality of second light spots; a light receiver for sequentially receiving [[a]]the plurality of second light spots reflected from the plurality of first light spots corresponding to the plurality of angles; and a processing unit connected to the light receiver and for generating a plurality of pieces of light spot information that is adjacent to and does not overlap each other according to the plurality of second light spots and processing the plurality of pieces of light spot information into image information, wherein the pieces of light spot information comprise a plurality of pieces of reflected light information when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach generating a plurality of pieces of light spot information according to the plurality of second light spots, wherein the pieces of light spot information are composed of a plurality of pieces of reflected light information; and processing the plurality of pieces of light spot information into image information, wherein the image information is composed of the plurality of pieces of light spot information that is adjacent to and does not overlap each other when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 1, 2022